Citation Nr: 0106654	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and post-traumatic 
stress disorder (PTSD). 

Entitlement to service connection for a kidney disorder as 
secondary to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Inasmuch as the RO found the appellant's claims of 
service connection for an acquired psychiatric disorder and a 
kidney disorder to be not well grounded, certain aspects of 
the new law specifically apply to this case.

The veteran's service medical records do not reflect any 
psychiatric problems.  From early June to mid-December 1955, 
the veteran was hospitalized for psychiatric symptomatology.  
The initial diagnosis, which was made at an the 5005th United 
States Air Force Hospital at Elmendorf Air Force Base in 
Alaska (although the veteran had been separated from service 
for about 10 years when hospitalized there) was manic-
depressive reaction, manic type.  The veteran was transferred 
to a private facility in mid-June where he was hospitalized 
until early November.  He was subsequently transferred to a 
VA facility where he remained until mid-December.  The 
diagnosis during the private and VA hospitalizations was 
schizophrenic reaction, schizoaffective type.  An April 1956 
VA psychiatric examination report reflects that the diagnosis 
was schizophrenic reaction, in complete remission.  Nothing 
in any of those medical records relates the veteran's 
psychiatric disorder to service.  

General medical records dated in the 1990s from the Kellogg 
Medical Clinic note bipolar disorder, treated with lithium 
for many years.   A July 1999 private treatment record 
reflects that the veteran had a 20-year history of bipolar 
disorder and renal failure due to long-term lithium use.  The 
records contain no mention of the veteran's military service 
or PTSD.
 
In a December 1999 statement, John Gordon, M.D., a 
psychiatrist, noted that he had first seen the veteran in May 
1999 and that in 12 subsequent sessions the veteran was found 
to suffer from "post-traumatic stress disorder symptoms 
disorder (sic)."  Dr. Gordon indicated that the symptoms 
were related to three in-service stressors: a plane crashing 
into the ocean prior to arriving in Italy, and two bombing 
runs, during one of which his buddy was killed in action.  
Dr. Gordon also noted that the veteran had been hospitalized 
in 1954 in relation to bipolar disorder and that in his 
opinion the development of symptoms at that time was directly 
related to his "post-traumatic history."  The basis for 
that statement regarding the relationship between the bipolar 
disorder and active service is not known and an attempt must 
be made to obtain the veteran's medical records from Dr. 
Gordon.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

As for whether the veteran was in a plane crash during 
service, service medical records reflect that he was 
hospitalized in February 1945 at a station hospital in Brazil 
for a sunburn that was incurred when a B-25, en route to 
Ascension Island, was ditched 60 miles off shore on February 
1, 1945.  Additionally, the veteran's WD AGO Form 53-98 
(military record and report of separation/certificate of 
service) reflects that his military occupational specialty 
was bombardier and that he served in the European African 
Middle Eastern Theater of Operations, arriving there in March 
1945 and departing in July 1945.  He participated in the Po 
Valley and North Apennines battles and campaigns.  He also 
received the Air Medal with three Oak Leaf Clusters.  Thus, 
there is credible supporting evidence that the veteran was in 
a plane crash en route to Italy and that he served overseas 
as a bombardier.  See 38 C.F.R. § 3.304(f) (2000).

VA outpatient treatment records show that the veteran saw a 
case manager at the Spokane, Washington, VA Medical Center, 
seeking VA psychiatric treatment due to the expense the 
psychotropic medication he was taking.  At the time the 
veteran reported war-related nightmares.  

In light of the above, additional development of the evidence 
is necessary  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric or renal 
problems since discharge from active 
service.  After obtaining appropriate 
authorization, the RO should obtain any 
medical records not currently on file, 
specifically to include a copy of Dr. 
John Gordon's actual treatment records.  
Dr. Gordon's records should include those 
upon which he based his opinion that the 
veteran's bipolar disorder is related to 
traumatic events in service and records 
showing the diagnoses submitted to any 
healthcare insurer.  He should also be 
asked to explain the bases for his 
opinion.  In any event, the RO should 
obtain all relevant records from the 
Spokane, Washington, VA Medical Center.  
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

3.  After any additional evidence has 
been obtained (but in any event), the 
veteran should be afforded a VA 
psychiatric examination by a board-
certified psychiatrist who has not 
previously treated or evaluated him.  The 
claims file, including any additional 
evidence, must be provided to the 
psychiatrist, the review of which should 
be acknowledged in the examination 
report.  Unless contraindicated, the 
veteran should be afforded psychological 
testing with PTSD subscales, the report 
of which should be reviewed by the 
examining psychiatrist prior to making a 
final diagnosis.

The veteran's history should be obtained.  
After examining the veteran and reviewing 
the entire claims folder, specifically to 
include the 1955 medical evidence, the 
examiner should provide an opinion as to 
the correct diagnoses of any psychiatric 
disorders now present.  If a diagnosis of 
PTSD is made, the examiner should 
identify the specific stressors that 
support the diagnosis and the diagnostic 
criteria (as stated in DSM-IV) that have 
been satisfied.   

If there is a diagnosis of another 
psychiatric disorder, such as bipolar 
disorder, the examiner should render an 
opinion on whether each psychiatric 
disorder found is related to active 
service, including whether any service-
related PTSD, if diagnosed, resulted in a 
permanent increase in any other 
psychiatric disorder.  The examiner 
should also address the following: (1) 
What are the generally accepted causes of 
bipolar disorder and is psychic trauma 
among them; (2) what psychiatric disorder 
does the record show that lithium was 
used to treat.  A complete rationale for 
all opinions expressed must be provided.

4.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.  
If not responsive, it should be amended by 
the examiner so that the case will not 
have to be remanded again.  If during the 
course of the VA examination the veteran 
alleges PTSD stressors that require 
corroboration the RO should submit the 
case to the U.S. Armed Services Center for 
Research of Unit Records and take any 
other necessary action.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  The RO 
should readjudicate the claims of service 
connection for an acquired psychiatric 
disorder and a kidney disorder based on 
the entire evidentiary record.  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


